48 F.3d 1218NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Gregorio Olivo PEGUERO, Defendant-Appellant.
No. 94-7112.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 9, 1995.

Gregorio Olivo Peguero, appellant pro se.  Paul Alexander Weinman, Assistant United States Attorney, Greensboro, NC, for appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Gregorio O. Peguero appeals from the district court's orders denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinions accepting the recommendations of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Peguero, Nos.  CR-90-165-WS, CA-93-36-6 (M.D.N.C. Dec. 27, 1993;  Sept. 15, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Appellant failed to file timely objections to the magistrate judge's first recommendation that some of his claims be dismissed despite a warning that such failure could waive appellate review of a district court order based upon the recommendation.  We therefore find that Appellant has waived appellate review of the district court's December 27, 1993, order.  See United States v. Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S. 1208 (1984)